Citation Nr: 0516197	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-08 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis, claimed 
as secondary to Agent Orange exposure.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to January 1970.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the veteran's claims for service connection for 
bronchitis and coronary artery disease.  

A VA Form 21-22, signed by the veteran in November 2004, 
shows that he appointed The American Legion as his accredited 
representative.  A transmittal message from AMVETS, received 
by the RO via facsimile in February 2005, notes that a 
"POA" (power of attorney) was attached [presumably 
appointing AMVETS as the veteran's accredited 
representative].  Such POA has not been associated with the 
record.  Regardless, as the veteran is withdrawing this 
appeal, it would be pointless to delay processing by for 
clarification of representation at this point.  


FINDING OF FACT

On March 28, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notice from the veteran that 
he was withdrawing his appeals in the matters of service 
connection for bronchitis and for coronary artery disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met.  38 U.S.C.A. §  7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeals, further discussion of the impact of the 
VCAA on this appeal is unnecessary.

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  On March 28, 2005 the Board received 
notification from the appellant that a withdrawal of these 
appeals was requested.  Specifically, he indicated that "I 
respectively request to cancel my appeal for bronchitis 
secondary to my exposure to Agent Orange and for CAD 
[coronary artery disease] secondary to my PTSD."  The 
appellant has withdrawn his appeals, and are no allegations 
of errors of fact or law for appellate consideration.  The 
Board does not have jurisdiction to review the appeals, and 
they are dismissed.


ORDER

The appeals are dismissed.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


